t c summary opinion united_states tax_court michael j kulzer and jan k bielman-kulzer petitioners v commissioner of internal revenue respondent docket no 20730-05s filed date michael j kulzer pro_se monica dianne gingras for respondent whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated this case involves petitioners' petition for redetermination of the deficiency of dollar_figure determined in their federal_income_tax for tax_year the sole issue is whether petitioners are liable for the 10-percent additional tax on early distributions from qualified_retirement_plans imposed by sec_72 with respect to a distribution of dollar_figure from an individual_retirement_account ira held by michael j kulzer petitioner in the orange county teachers federal credit_union hereinafter referred to as octfcu the parties have stipulated some of the facts in this case and the stipulation of facts filed by the parties is hereby incorporated in this opinion petitioners are husband and wife at the time they filed their petition petitioners resided in california for both taxable_year sec_2001 and sec_2002 petitioners filed a joint_return pursuant to sec_6013 petitioners' return for includes a schedule c profit or loss from business for a business operated by petitioner called income_tax preparation petitioners' return for includes a schedule c-ez net profit from business for the same income_tax preparation business petitioners' return for reports taxable pensions and annuities of dollar_figure on line 16b this is the distribution at issue by the end of petitioner who was born in had not attained age and there is nothing in petitioners' return to suggest that the distribution is not subject_to the additional tax imposed by sec_72 for example no form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts is attached to the return claiming that the distribution is eligible for any of the exceptions to the tax enumerated in sec_72 accordingly respondent issued a notice_of_deficiency to petitioners in which he determined that the amount reported on line 16b of petitioners' return dollar_figure was an early distribution from a qualified_retirement_plan which is subject_to the 10-percent additional tax imposed by sec_72 during the year before the year in issue petitioners had received a distribution of dollar_figure from petitioner's ira in the octfcu during that year they had also received four distributions totaling dollar_figure from one or more retirement accounts with sbc communication inc hereinafter referred to as sbc of dollar_figure dollar_figure dollar_figure and dollar_figure the last distribution of dollar_figure was the balance of a loan from petitioner's sec_401 account that was not repaid within days of the termination of petitioner's employment with sbc attached to petitioners' return are three forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc those forms r which were prepared by petitioner show the following distributions to petitioner distribution octfcu sbc sbc 401k total amount dollar_figure big_number big_number big_number petitioners' return for reports total ira_distributions of dollar_figure on line 15b and total pensions and annuities of dollar_figure on line 16b the latter amount comprises the distributions from petitioner's retirement account or accounts with sbc viz dollar_figure plus dollar_figure attached to petitioners' return is internal_revenue_service form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts part i of that form dealing with the tax on early distributions reports that early distributions of dollar_figure are included in petitioners' gross_income of that amount form_5329 reports that dollar_figure is subject_to the additional tax under sec_72 and dollar_figure is not subject_to the additional tax on account of an appropriate exception the exception claimed on the form is for distributions made as part of a series of substantially_equal_periodic_payments made at least annually for your life or life expectancy or the joint lives or joint life expectancies of you and your designated_beneficiary if from an employer plan payments must begin after separation_from_service during petitioners received a distribution of dollar_figure from octfcu petitioner claims that petitioners retained dollar_figure of that amount and rolled over the remainder dollar_figure to another retirement account during petitioners received a distribution of dollar_figure from pershing llc mr kulzer claims that petitioners retained dollar_figure of that amount and rolled over the remainder dollar_figure to another retirement account finally during petitioners received a distribution of dollar_figure but the record does not disclose the payor of that distribution as stated above the sole issue is whether the distribution of dollar_figure from petitioner's ira account with octfcu which is reported on petitioners' return for taxable_year is subject_to the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans petitioners argue that the distribution is one of a series of substantially equal annual payments made for petitioner's life expectancy and as such is not subject_to the additional tax pursuant to sec_72 petitioners concede that if the subject distribution does not qualify for the exception provided by sec_72 then it is subject_to the 10-percent additional tax on early distributions imposed by sec_72 initially the internal_revenue_service promulgated guidance concerning the exception for substantially_equal_periodic_payments in notice_89_25 q a-12 1989_1_cb_662 that notice states that payments will be considered to be substantially_equal_periodic_payments if the annual payment is determined by one of three methods under a method that would be acceptable for purposes of calculating the minimum distribution required under sec_401 by amortizing the taxpayer's account balance over the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary at an interest rate that does not exceed a reasonable interest rate on the date payments commence or by dividing the taxpayer's account balance by an annuity factor the present_value of an annuity of dollar_figure per year beginning at the taxpayer's age attained in the first distribution year and continuing for the life of the taxpayer with such annuity factors derived using a reasonable mortality_table and using an interest rate that does not exceed a reasonable interest rate on the date payments commence notice_89_25 supra also refers to the so-called recapture rule set forth in sec_72 which applies if the series of periodic_payments is subsequently modified other than by death or disability within years of the date of the first payment or if later before the employee attains age in that event sec_72 provides that the exception to the percent additional tax set forth in sec_72 does not apply and the taxpayer's tax for the year of the modification shall be increased by an amount which is equal to the amount which would have been imposed plus interest for the deferred period in revrul_2002_62 2002_2_cb_710 the internal_revenue_service promulgated further guidance about what constitutes a series of substantially_equal_periodic_payments within the meaning of sec_72 it states that payments will be considered to be substantially_equal_periodic_payments if they are made in accordance with one of the three methods described in notice_89_25 q a-12 the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method revrul_2002_62 sec d c b pincite describes how to determine the account balance used to determine periodic_payments as follows d account balance the account balance that is used to determine payments must be determined in a reasonable manner based on the facts and circumstances for example for an ira with daily valuations that made its first distribution on date it would be reasonable to determine the yearly account balance when using the required_minimum_distribution method based on the value of the ira from date to date for subsequent years under the required_minimum_distribution method it would be reasonable to use the value either on december of the prior year or on a date within a reasonable period before that year's distribution revrul_2002_62 sec e c b pincite also discusses the effect of changes to account balances as follows e changes to account balance under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first valuation_date selected in paragraph d above thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable emphasis supplied as mentioned above if there is a modification within a year period beginning on the date of the first payment or if later before the employee attains age then the recapture rule_of sec_72 provides that the exception to the percent additional tax does not apply and the taxpayer's tax for the year of modification shall be increased by an amount which but for the exception would have been imposed plus interest for the deferral_period sec_74 revrul_2002_62 supra also provides authorization for taxpayers to make a one-time change to the required_minimum_distribution method revrul_2002_62 sec_2 b c b pincite states as follows one-time change to required_minimum_distribution method an individual who begins distributions in a year using either the fixed amortization_method or the fixed annuitization method may in any subsequent year switch to the required_minimum_distribution method to determine the payment for the year of the switch and all subsequent years and the change in method will not be treated as a modification within the meaning of sec_72 once a change is made under this paragraph the required_minimum_distribution method must be followed in all subsequent years any subsequent change will be a modification for purposes of sec_72 petitioners claim that mr kulzer used the fixed amortization_method described in notice_89_25 supra to compute the substantially_equal_periodic_payments to be withdrawn from his retirement account s thus the parties agree that the fixed amortization_method described in notice_89_25 supra is a permissible way in which to calculate a series of substantially_equal_periodic_payments for purposes of sec_72 notice_89_25 q a-12 c b pincite describes the fixed amortization_method as follows payments will also be treated as substantially_equal_periodic_payments within the meaning of sec_72 if the amount to be distributed annually is determined by amortizing the taxpayer's account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary with life expectancies determined in accordance with proposed sec_1_401_a_9_-1 of the regulations at an interest rate that does not exceed a reasonable interest rate on the date payments commence for example a year old individual with a life expectancy of having an account balance of dollar_figure and assuming an interest rate of percent could satisfy sec_72 by distributing dollar_figure annually derived by amortizing dollar_figure over years pincite percent interest an addendum to petitioner's letter to an appeals officer of the internal_revenue_service dated date describes his calculation as follows the purpose of this addendum is to certify that while i do not have a record of my original calculations that i used to determine my equal pay exception this is my best memory of how i arrived at that amount in date i reached years of age my ira balances were dollar_figure sic i found an insurance mortality_table that estimated my life expectancy pincite so i used years for my calculation i used an interest rate i remember that because my dad suggested i use but of course i knew better sic attached to petitioner's addendum is a schedule purporting to show the amortization of dollar_figure over years at 8-percent interest with annual payments of dollar_figure petitioner's schedule is reproduced as follows col col col col col col big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number we note four preliminary points about petitioner's calculation first the annual account balance is reduced by dollar_figure see col above before the stated_interest rate percent is applied to the balance see col above the amount of interest thus computed is then increased by dollar_figure presumably this dollar_figure increase is intended to be the interest on the dollar_figure payment in making the calculation in this way we believe that the real rate of interest used in petitioner's calculation is percent not percent second according to petitioner's calculation the account balance is not fully amortized by the end of the 27th year as shown in petitioner's schedule reproduced above there remains a balance of dollar_figure at the end of the 27th year therefore petitioner's calculation uses slightly more than years to amortize the account balance third petitioner states that the life expectancy of years is based upon an insurance mortality_table that he found significantly this life expectancy is substantially less than the life expectancy that would be determined in accordance with sec_1_401_a_9_-1 proposed income_tax regs fed reg date according to the single life expectancy table in sec_1_401_a_9_-9 q a-1 income_tax regs the life expectancy of a 48-year-old person i sec_36 years finally using traditional methods of financial calculation we believe that annual payments of dollar_figure would have to be made to amortize dollar_figure over years pincite percent interest according to our calculation we also believe that annual payments of dollar_figure would be necessary in order to amortize dollar_figure over years pincite percent interest as stated above petitioner claims that the subject distribution of dollar_figure from his ira in the octfcu is a part of the series of substantially_equal_periodic_payments that began in he claims to have computed this amount using the fixed amortization_method described by notice_89_25 supra under the fixed amortization_method described by notice_89_ supra the amount of the periodic_payment once computed does not change the amount is fixed and is distributed from the taxpayer's retirement account at each chosen period thereafter not less frequently than annually see notice_89_ supra the following distributions were made from petitioner's retirement accounts year sbc sbc 401k octfcu other dollar_figure --- --- --- --- dollar_figure --- --- --- --- dollar_figure big_number big_number --- --- --- --- --- dollar_figure big_number of the above distributions petitioners claim that the following amounts are part of the series of substantially equal annual payments that began in year sbc sbc 401k octfcu other dollar_figure --- --- --- --- --- --- --- --- --- --- --- dollar_figure --- big_number --- --- --- dollar_figure big_number as shown above the distributions that petitioners claim to be part of the series of substantially_equal_periodic_payments were made in different amounts the amount of the annual payment for and is dollar_figure whereas the amount of each of the annual payments allegedly made after is dollar_figure furthermore the distributions that petitioners claim to be part of the series of substantially_equal_periodic_payments were made from different accounts the account from which the alleged periodic_payment was distributed in ie octfcu is different from the account from which the payment was distributed for ie sbc we also note that the payment for was distributed from still a different account petitioners attempt to explain away these problems petitioner testified that the balance of his sbc account of dollar_figure was rolled over to the octfcu in late october or november of and thereafter was maintained separately in that account he testified they the two accounts were together but they were separate because they have a sub-code that differentiates accounts however there is no evidence of that in the record other than petitioner's vague and self- serving testimony petitioner also testified that the change in amounts was due to the one-time change to required_minimum_distribution method permitted by revrul_2002_62 sec_2 b quoted above however under the required_minimum_distribution method the annual payment is recomputed each year on the basis of the account balance and the life expectancy for that year it would be extremely unlikely if not impossible for the minimum distribution for and to equal the same exact amount ie dollar_figure at trial petitioner stated that he had no documentation of his calculation of those amounts the most serious difficulty we have with petitioners' position is that the record does not establish the taxpayer's account balance as that phrase is used in notice_89_25 supra for purposes of computing a series of substantially_equal_periodic_payments in fact considering petitioner's vague and confusing testimony we are not even certain how many retirement accounts petitioner held with sbc during and for example at trial he testified that during the year he withdrew dollar_figure from his retirement accounts he described his withdrawals as follows i had several retirement accounts including iras within local you know credit_union institutions and i think there's probably or different withdrawals that between all of my retirement accounts they totaled the dollar_figure-plus i would say to be accurate that big_number of the big_number is my k the remaining big_number on that line and the big_number above were from different accounts other than my k the above testimony suggests that the distribution of dollar_figure came from his sec_401 account with sbc and the remaining big_number came from a different sbc account or accounts this conclusion is consistent with the fact that there are two forms 1099-r for sbc attached to petitioners' return one form 1099-r reports a gross distribution of dollar_figure from sbc a second form 1099-r reports a gross distribution of dollar_figure from sbc 401k furthermore there is very little evidence in the record regarding the balance of petitioner's ira at octfcu or the balance of his retirement account or accounts with sbc the record contains only one statement from sbc dated date which shows the remaining market_value of the three accounts included in petitioner's sbc savings_plan the employee deferred_tax_account the company contributions account and the rollover account according to that statement the grand total of those accounts amounted to dollar_figure after a withdrawal of dollar_figure from the rollover account on the basis of that single statement petitioner contends that the balance of his sbc account was dollar_figure as of date the date of the dollar_figure distribution similarly the record contains page of only one statement from petitioner's account with octfcu the other pages of the statement were not introduced into evidence on the basis of that partial statement petitioners contend that the balance in petitioner's octfcu ira was dollar_figure on date in a memorandum dated date to respondent's attorney petitioner attempts to explain how he had arrived at dollar_figure the account balance he used in his calculation of substantially_equal_periodic_payments petitioner's memorandum states i cannot recreate exactly dollar_figure but i will get very close petitioner's memorandum refers to the statement of his sbc account and the statement of his octfcu account which are described above petitioner's memorandum then states as follows so if on date i had attachment i dollar_figure and on date i had attachment ii dollar_figure dollar_figure retirement accounts from above distributions requiring penalty dollar_figure dollar_figure which i paid on return dollar_figure so this reflects that sometime in after withdrawing dollar_figure i had a balance that on this document was dollar_figure but that was a snapshot of two different dates in but it's likely that sometime that year it could have been dollar_figure this is very close to the dollar_figure i used when i tried to recreate the balances when i calculated how much i could withdraw each year using the substantially equal payments method emphasis supplied as we read it the thrust of petitioner's memorandum is that petitioner took into consideration both his octfcu and sbc accounts in calculating the account balance used in his computation of substantially_equal_periodic_payments for purposes of sec_72 at trial petitioner's testimony was different he stated that he took into consideration only the balance of his sbc account in computing periodic_payments and that he did not use his octfcu ira in that computation petitioner's testimony at trial is as follows by ms gingras q a q looking at this exhibit page five you determined that the account balance that you used for your method of calculation was dollar_figure yes and when determining that account balance you aggregated the balance of two different retirement accounts a no i used -- to clarify i did not -- i said that i did not prepare this document at the time that i prepared the tax_return i'm a budget analyst by trade i go to a lot of meetings i'm required to analyze things very quickly so i did not put this to paper at the time i prepared my tax_return so to answer your question i used what i had in my sbc balance i remembered it to be but i'd already withdrawn big_number so there's a document in here that shows i had a balance of so it was one account and that's what i used to calculate this amortization schedule the court so -- go ahead counsel by ms gingras q a so it does not involve the orange county teachers federal credit_union account at this time correct we find that the record does not identify what retirement accounts petitioner took into consideration in allegedly computing the amount of the periodic_payments for purposes of sec_72 furthermore the record does not show the balances of those accounts at the time the first distribution was made indeed petitioner testified that he could not state the date and amount of any distribution that was a part of the distribution of dollar_figure made during other than the distribution of dollar_figure made by one of petitioner's sbc accounts on or about date in general the commissioner's determination as set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is wrong see rule a in certain circumstances if the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a furthermore sec_7491 provides that the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by the internal_revenue_code petitioners do not argue that sec_7491 is applicable and they have not established that the burden_of_proof should shift to respondent pursuant to sec_7491 furthermore as discussed above the record shows that petitioner received a distribution of dollar_figure from a qualified_retirement_plan during before he had attained age thus even if the additional tax under sec_72 is a penalty addition_to_tax or additional_amount within the meaning of sec_7491 a point we do not decide there is ample evidence in the record to satisfy any burden of production imposed by sec_7491 accordingly petitioners bear the burden of proving that respondent's determination in the notice_of_deficiency is erroneous see rule a in order for petitioners to prevail they must prove that the distribution of dollar_figure made in by petitioner's ira in the octfcu is part of a series of substantially_equal_periodic_payments as described by sec_72 t a iv see 111_tc_250 for the reasons discussed above we find that petitioners have not met their burden of establishing that the subject distribution of dollar_figure is part of a series of substantially_equal_periodic_payments as described by sec_72 t a iv on the basis of the foregoing decision will be entered for respondent
